*590RESOLUCIÓN
Se enmienda nunc pro tunc la opinión emitida en el caso del epígrafe y que aparece publicada en 94 D.P.R. 686 para que el párrafo tercero que aparece a la página 689 lea como sigue:
“En la situación de hechos que presenta este caso la infrac-ción a la Sec. 5-201 requiere una prueba distinta a la necesaria en el caso por infringir la Sec. 5-801. En el segundo el caso que-daba establecido con meramente probar que el acusado conducía el vehículo bajo los efectos de bebidas alcohólicas. En el pri-mero se requería que lo hubiera conducido atolondradamente o que mediante el manejo negligente le hubiera ocasionado daño a alguna persona.”
Se enmienda además el sumario número cinco de dicha opinión para que quede redactado en la siguiente forma:
“Para establecer el delito estatuido en la Sec. 5-201 de la Ley de Vehículos y Tránsito es necesario probar que el acusado con-ducía un vehículo de motor en forma atolondrada o que mediante el manejo negligente se le ocasionó daño a alguna persona.”
Lo acordó el Tribunal y certifica el Secretario. El Juez Asociado Señor Cadilla Ginorio no intervino.
(Fdo.) Angel G. Hermida Secretario